 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDOakwood Hospital Corporation and MichigIw DistrictCouncilNo. 77,American Federation of State,Countyand Municipal Employees,AFL-CIO, Peti-tioner.Case 7-RC-12943July 25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer James P.Stevens of the National Labor Relations Board. Pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and Statementsof Procedure, Series 8, as amended, the Regional Di-rector for Region 7 transferred this case to the Boardfor decision. Thereafter, the Employer and the Peti-tioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to re-present certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act for the following rea-sons.The Petitioner seeks to represent all medical clerks,medical secretary transcriptionists, and medical sec-retaries in the medical records department togetherwith all medical secretary transcriptionists in the pa-thology, radiology, and medical education depart-ments.The medical clerk files records coming from vari-ous parts of the hospital into patient files and re-trieves information from the files for processingforms like birth certificates and insurance applica-tions. The medical secretary analyzes records to veri-fy that they are complete and compiles informationfrom medical records for studies. Medical secretarytranscriptionists type out material such as histories,physicals, and consultations, dictated by medicalstaff.There are approximately 49 employees in theseclassifications. Since the Petitioner already representssome 500 individuals in a unit of service and mainte-nance employees, it seeks aGlobe Ielection for theseclericals to determine whether they will join the ex-isting unit.We have recently held that business office clericalsin hospitals constitute an appropriate separate unit.Mercy Hospitals of Sacramento, Inc.,217 NLRB No.131 (1975) (Member Fanning concurring and Mem-ber Kennedy dissenting in part);Sisters of St. Josephof Peace,217 NLRB No. 135 (1975). Therefore, wefind no merit in the Employer's contention that thebusiness office clerical employees should be includedin the group of employees voting in theGlobeelec-tion.However, we do find that Petitioner does not seekan appropriate voting group of employees for aGlobeelection.The petition, as amended at the hearing,seeks an election among a limited number of serviceclerical employees. It does not seek to include all theunrepresented service clericals of the hospital and istherefore inappropriate.2There are a great number of nonbusiness officeclerical positions in the hospital which are not soughtby the Petitioner. Thus, there are numerous clerk-typists throughout the hospital especially in thehousekeeping department. The instances of othersuch clerical classifications are numerous including:information clerk, utilization clerk, clinic clerk, phar-macy clerk, secretary assistant in dietary, admittingofficer, senior clerk-typist, anesthesia clerk, senioradmitting officer, social service clerk, operating roomsecretary,maintenance secretary, utilization secre-tary, nursing office clerk, and night admitting officer.Indeed, the Petitioner seeks to represent some butnot all clericals within the same departmentsince itseeksthe pathology, radiology and medical educa-tion transcriptionists, but not the pathology and ra-diology secretaries, the pathology clerk-typist, the pa-thology X-ray clerk, or the medical education clerk.In view of the fact that the Petitioner does not seekto add all of the unrepresented service clerical em-ployees of the hospital to the existing unit, we findthat the requested voting group is not appropriate forthe purposes of holding aGlobeelection.NewingtonChildren's Hospital,217 NLRB No. 134 (1975).iThe GlobeMachine and StampingCo.,3 NLRB 294 (1937).2 There is no indication that there are any other unrepresented serviceand maintenance employees.219 NLRB No. 120 OAKWOOD HOSPITAL CORPORATION621As the Petitioner has made no alternative requestfor a broader voting group,we shall dismiss the peti-tion.ORDERIt is hereby ordered that the petition in Case 7-RC-12943 be, and it hereby is, dismissed.